CaSe 8-18-78553-|&8 DOC 14 Filed 01/03/19 Entered 01/03/19 12239:41

UNITED STA'] ES BANKRUPTCY COURT

EASTER_N DIE TR.ICT OF NEW YOR_K

-X

In Re: Chapter 13

 

 

CHRlsTINE NACCARATO Case NO. 18~78553~1¢15
§ Debtor(s)
x

LOS§ MITIGATION REQUEST ~ BY DEBTOR

I am a Debtor_ in this case. I hereby request to enter into the Loss Mitigation Program
With respedt to [Ideutijj) the properiy, loan and credz’ror(s) for which you are requesting
loss mitigation/z - .

 

246 Breeze Avenue, Ronkonl<oma, NY 11779

[ldentyj) the P)'oper'zy]
Aecount No. ending: 8621

[Loan Number]
Mr. Cooper, Attn: Bankruptcy, 8950 Cypress Waters Blvd., Coppell, TX 75019

[Crediror’s Name and Address]

 

SIGNATURE

I understand that it` the Court orders loss mitigation in this case, I will be expected to
comply with the Loss Mitigation Proeedures. I agree to comply with the Loss Mitigation
Procedures, and l will participate in the Los_s Mitigation Program in good faith. I
understand that loss mitigation is voluntary for all parties, and thatl am not required to
enter into any agreement or settlement with any other party as part of entry into the Loss
Mitigation Program. l also understand that no other party is-required to enter into any
agreement or settlement with me. I understand that I am not required to request dismissal
of this case as part of any resolution or settlement that is offered or agreed to during the
Loss Mitigation Period.

Sign:@§¢_/;Q% gaf § ééé%%we: J¢L/r\/. 3 ,20/ §

print Nam¢; Christine Naccarato

 

 

[.F`h'.s! and Last Name}'

Telephone Number: /.¢ 3 / g 5407 A 275 F:J"

L£. 999-99 ~9999]
E“mail Address [if any]: £»9¢'/1~”`/,l § ( _,r'F/\/¢<-L /§3["£’ !J.//’/G <§ 6 Gz/VA/'z

, QU/L/

CaSe 8-18-78553-|&8 DOC 14 Filed 01/03/19 Entered 01/03/19 12239:41

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

X
In re: Chapter 13
Christine Naccarato, Case No.: 18-78553-las
Debtor.
X AFFIDAVIT OF SERVICE
STATE OF NEW YORK)
ss.:
COUNTY OF SUFFOLK)

Carol Smith, being duly Sworn, deposes and says: Deponent is not a party to the
action, is over 18 years of` age and resides in Suffolk County, NeW York.

On January 3, 2019, l Served the Within Loss Mitigation Request - By Debtor
upon the following parties at the addresses designated by said parties for that purpose, by
depositing a true copy of same, enclosed in a post-paid properly addressed Wrapper in an
official depository under the exclusive care and custody of the United States Postal
Service Within the State of NeW York:

Marianne DeRosa

Standing Chapter 13 Trustee
125 Jericho Tpke

Suite 105

Jericho, NY 11753

United States Trustee

Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722-4437

Mr. Cooper (via certified mail)
Attn: Bankruptcy

8950 Cypress Waters Blvd.

Coppell, TX 75019

Friedman Vartolo LLP (via certified mail)
85 Broad Street, Suite 501

NeW York, NY 10004-1734 g V

) /:/L' "
`C'arol Smith

 

Case 8-18-78553-|as Doc 14 Filed 01/03/19

SWorn to before me this
3rd day of January, 2019

/s/Loni Bragin

NOTARY PUBLIC

Loni Bragin

Notary Public, State of New York
No. 01BR6172194

Qualified in Suffolk County
Commission Expires August 6, 2019

En't€red 01/03/19 12239:41

